                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


RACHEL NICOLE HOFFLER PINKSTON,

     Plaintiff,
v.                                     Case No. 8:18-cv-2651-T-33SPF

UNIVERSITY OF SOUTH FLORIDA BOARD
OF TRUSTEES, RANDY LARSEN, DAVID
MERKLER, JUDY GENSHAFT,
and ERIC EISENBERG,

     Defendants.

________________________________/

                              ORDER

     This matter is before the Court on consideration of pro

se Plaintiff Rachel Nicole Hoffler Pinkston’s Verified Motion

for Summary Judgment (Doc. # 72), filed on March 27, 2019.

Defendant University of South Florida Board of Trustees’

(“USFBOT”) filed a response in opposition on March 29, 2019.

(Doc. # 81). Pinkston replied on March 30, 2019. (Doc. # 84).

For the reasons that follow, the Motion is denied.

I.   Background

     The   Court   will   recite   only     the   procedural   history

necessary for the disposition of the instant Motion. Pinkston

initiated this action on October 29, 2018 (Doc. # 1), and

filed her Amended Verified Complaint on November 28, 2018.



                                   1
(Doc. # 7).1 Pinkston asserts claims for breach of contract

and Title IX retaliation against USFBOT and Defendants Eric

Eisenberg, Judy Genshaft, Randy Larsen, and David Merkler.

(Id.).

     Pinkston served Requests for Admissions (“RFAs”) on

USFBOT on January 7, 2019. USFBOT then filed a motion for

protective order on January 8, 2019. (Doc. # 23). On January

29, 2019, United States Magistrate Judge Sean P. Flynn granted

USFBOT’s motion for protective order in part. (Doc. # 30).

Specifically, Judge Flynn ruled that Pinkston’s RFAs were

“barred by both Rule 26(d)(1) and Local Rule 3.05(c)(2)(B)”

and were “null and void.” (Id. at 3-4). As such, USFBOT was

“relieved of any obligation to respond or object to the RFAs.”

(Id. at 4).

     Subsequently, USFBOT timely filed a motion to dismiss

(Doc. # 56) and Eisenberg, Genshaft, Larsen, and Merkler

timely filed their own motion to dismiss. (Doc. # 55). On

March    27,   2019,   the   Court    granted    Eisenberg,   Genshaft,

Larsen,   and   Merkler’s    motion      to   dismiss,   dismissing   all

claims against them and terminating them as parties to this



1 This case is related to a previous case between the majority
of the parties, Pinkston v. Univ. of S. Fla. Bd. of Trs. et
al., 8:15-cv-1724-T-33TBM.


                                     2
action. (Doc. # 73). Then, on March 28, 2019, the Court

granted in part and denied in part USFBOT’s motion to dismiss

by dismissing the breach of contract claim but allowing the

Title IX retaliation claim — Count II of the Amended Verified

Complaint — to survive. (Doc. # 78). USFBOT’s answer to Count

II of the Amended Verified Complaint is due April 11, 2019.

(Id. at 13).

      On March 27, 2019, Pinkston filed the instant Motion for

Summary Judgment. (Doc. # 72). Pinkston argues that there are

no genuine issues of material fact because USFBOT supposedly

admitted to all of the allegations of the Amended Verified

Complaint by failing to file its answer, as well as supposedly

admitting all of Pinkston’s RFAs by failing to respond to

them. (Id. at 4-6). Specifically, she insists that USFBOT’s

motion to dismiss was “improper” and that, because USFBOT has

not   filed    an   answer,     “[a]ll    averments   of    the   [Amended

Verified]     Complaint   are    deemed    admitted.”      (Id.   at   3-4).

Pinkston further insists that because USFBOT “did not serve

on [her] any written answer or any objection addressing the

[RFAs] that were served January 7, 2019,” her RFAs “are deemed

admitted.” (Id. at 5-6).

      USFBOT has responded (Doc. # 81), and Pinkston has

replied. (Doc. # 84). The Motion is ripe for review.


                                     3
II.   Legal Standard

      Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”   Fed.

R. Civ. P. 56(a). A factual dispute alone is not enough to

defeat a properly pled motion for summary judgment; only the

existence of a genuine issue of material fact will preclude

a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

      An issue is genuine if the evidence is such that a

reasonable jury could return a verdict for the non-moving

party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

(11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

it may affect the outcome of the suit under the governing

law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

1997). The moving party bears the initial burden of showing

the Court, by reference to materials on file, that there are

no genuine issues of material fact that should be decided at

trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

(11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)).




                               4
      “When a moving party has discharged its burden, the non-

moving party must then ‘go beyond the pleadings,’ and by its

own    affidavits,   or    by       ‘depositions,    answers      to

interrogatories, and admissions on file,’ designate specific

facts showing that there is a genuine issue for trial.”

Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th

Cir. 1995)(quoting Celotex, 477 U.S. at 324).

      If there is a conflict between the parties’ allegations

or evidence, the non-moving party’s evidence is presumed to

be true and all reasonable inferences must be drawn in the

non-moving party’s favor. Shotz v. City of Plantation, 344

F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

evaluating the evidence could draw more than one inference

from the facts, and if that inference introduces a genuine

issue of material fact, the Court should not grant summary

judgment. Samples ex rel. Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

response consists of nothing “more than a repetition of his

conclusional   allegations,”    summary   judgment   is   not   only

proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

(11th Cir. 1981).




                                5
III. Analysis

     Pinkston insists that       summary   judgment   is warranted

because of USFBOT’s “failure to respond to the [Amended

Verified] Complaint and failure to timely respond to [her]

requests for admissions.” (Doc. # 72 at 6). She contends that,

“[a]s a matter of law, the averments of the [Amended Verified]

Complaint and the requests for admissions are undisputed and

deemed admitted.” (Id.).

     Pinkston is incorrect. USFBOT did not admit the allegations

of the Amended Verified Complaint by timely filing a motion to

dismiss instead of an answer because “[t]he filing of a motion to

dismiss alters the time in which an answer is due until after the

district court denies the motion or postpones its disposition.”

Cheshire v. Bank of Am., NA, 351 F. App’x 386, 389 (11th Cir.

2009)(citing Fed.   R. Civ. P.   12(a)(4)(A)). Indeed, the Court

explained to Pinkston on multiple occasions in the previous action

that a defendant is not in default when it files a motion to dismiss

rather than an answer. See Pinkston v. Univ. of S. Fla. Bd. of

Trs. et al., 8:15-cv-1724-T-33TBM at (Doc. # 75; Doc. # 195);

see also (Doc. # 81-1 at 2-3).

     Thus, USFBOT did not admit to any of the allegations in the

Amended Verified Complaint by virtue of its filing the motion to

dismiss instead of an answer. USFBOT’s answer is due on April 11,




                                 6
2019, and USFBOT will admit or deny the allegations of the Amended

Verified Complaint in that pleading.

     Nor   has      USFBOT    admitted           to    the     various    statements     in

Pinkston’s RFAs. Judge Flynn ruled that those RFAs were “null and

void.” (Doc. # 30 at 4). Judge Flynn explicitly told the parties

that USFBOT was not required to respond or object to the RFAs.

(Id.). Therefore, Pinkston’s RFAs are not deemed admitted based on

USFBOT’s lack of response.

     Because        Pinkston’s    Motion              relies    exclusively       on    the

allegations    of    the     Amended    Verified             Complaint    and   the     RFAs

supposedly being admitted by USFBOT, the Motion necessarily fails

and is denied.

     Furthermore, the Court understands USFBOT’s argument that

Pinkston filed the Motion in bad faith, given this Court’s previous

explanations to Pinkston that a defendant is not in default when

it files a motion to dismiss, rather than an answer, and Judge

Flynn’s clear Order that USFBOT was not required to respond or

object to the RFAs. (Doc. # 81 at 8). If a lawyer filed a similar

motion for summary judgment in this Court arguing that a defendant

had admitted various allegations merely by filing a motion to

dismiss and by not responding to RFAs that had been voided by the

Court,   the   Court    would    be    inclined          to    sanction    that   lawyer.

However,   given     Pinkston’s        pro       se    status,     sanctions      are   not

appropriate at this time. Still, the Court warns Pinkston that




                                             7
further bad faith motion practice may result in the imposition of

sanctions.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Pro     se   Plaintiff   Rachel   Nicole   Hoffler   Pinkston’s

Verified Motion for Summary Judgment (Doc. # 72) is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

day of April, 2019.




                                  8
